878 F.2d 1444
11 U.S.P.Q.2d 1655
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.CARDINAL HOMES, INC., Appellant,v.CARDINAL INDUSTRIES, INC., Appellee.
No. 89-1164.
United States Court of Appeals, Federal Circuit.
May 10, 1989.

Before MARKEY, Chief Judge, RICH, Circuit Judge, and NICHOLS, Senior Circuit Judge.
PER CURIAM.


1
The decision of the United States Patent and Trademark Office Trademark Trial and Appeal Board (board) of September 26, 1988, sustaining opposition No. 72,393 of Cardinal Industries, Inc., to the registration on the Principal Register of "CARDINAL HOMES, INC." for "Prefabricated Modular Housing Construction Services," application Ser.  No. 509, 733, is affirmed for the reasons stated in the well-reasoned opinion of the board supporting its decision.  For the reasons it stated, the board held that there would be likelihood of confusion within the meaning of Section 2(d) of the Lanham Act, 15 USC 1052(d).  We agree.  We find that the board gave adequate consideration to third party uses of "Cardinal," contrary to one of appellant's principal contentions.